Citation Nr: 1511009	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  08-20 920 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for an eye disability, to include defective vision, amblyopia ex anopsia, and/or primary optic atrophy.

2. Entitlement to service connection for a back disorder, to include degenerative disc disease and degenerative joint disease at L4 to L5.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to January 1970. 

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the RO.

In October 2012, the Board remanded the issues to clarify whether the Veteran wanted to appear for a hearing with the Board.  In July 2013, the Veteran's representative confirmed that the Veteran did not want a hearing.  In August 2013, the Board remanded the issues for additional examinations to be afforded to the Veteran in order to ascertain the nature and etiology of his lumbar spine and eye disabilities.  According to the October 2014 supplemental statement of the case (SSOC), the Veteran did not report for these examinations and has not provided good cause for his failure to report.  Thereafter, the case was properly returned to the Board.

A review of the paperless claims processing systems reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.


FINDINGS OF FACT

1.  Defective vision and colorblindness were noted at entrance to active duty service.

2.  Defective vision was later attributed to amblyopia ex anopsia and/or an optic nerve defect, which were diagnosed in service and found to be congenital in nature.

3.  Defective vision, colorblindness, amblyopia ex anopsia and/or an optic nerve defect were not subject to a superimposed disease or injury, did not undergo an increase in severity during active duty service, and are otherwise not attributable to service.

4.  Degenerative disc disease and degenerative joint disease of the lumbar spine were not manifest during service; degenerative joint disease did not manifest to a compensable degree within one year of separation; and the lumbar spine disorders are not otherwise attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an eye disorder, to include defective vision, amblyopia ex anopsia, and/or primary optic atrophy, have not been met.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).

3.  The criteria for service connection for a low back disorder, to include degenerative disc and joint disease of the lumbar spine, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The RO provided the Veteran with a notice letter in December 2005.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  An August 2010 letter informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claims were readjudicated in an October 2014 SSOC.  

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains service treatment records, VA medical records, VA examinations with opinions, the Veteran's lay statements, and an informal hearing presentation from the Veteran's representative.

As noted above, the Board requested that the Veteran undergo a VA examination to determine the etiology of lumbar spine and eye disabilities. 

According to the October 2014 SSOC, the Veteran was scheduled for VA examinations in relation to his claims in September 2014, but he failed to appear.  The evidence does not indicate that Veteran contacted VA to reschedule and he has otherwise not provided good cause for his failure to appear.  

The Board finds no evidence that the Veteran did not receive notice of the examination and that the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence.  See Matthews v. Principi, 19 Vet. App. 23 (2005); Mindenhall v. Brown, 7 Vet. App. 271 (1994); Khyn v. Shinseki, 24 Vet. App. 228 (2011) (VA's established procedure for notifying claimants of VA examinations entitles it to the presumption of regularity that VA employees properly discharged their official duty to notify a veteran of a VA examination).  It is presumed that he was properly notified of the date and time of the VA examinations.  

The record reflects that the Veteran failed to report for the examination and failed to provide good cause for his failure to appear.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  See 38 C.F.R. § 3.655(a)(2014).

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  The issues on appeal were filed in a claim dated August 2005 and this claim is the Veteran's original compensation claim.  See 38 C.F.R. § 3.655(b) (2014).  Therefore, the issues before the Board will be rated based on the evidence of record.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

II.  Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

Service connection for arthritis may also be established by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1131, 1137 (West 2014), 38 C.F.R. §§ 3.307, 3.309 (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of
service.  38 C.F.R. § 3.307(a)(2014).

With chronic disease shown as such in service (or within the presumptive period under §3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 

This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3 303(b)( 2014).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. § 3.304(b) (2014).  

The law further provides that, if a preexisting disorder is noted, the veteran cannot bring a claim for service incurrence for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Determination of the existence of a preexisting condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition.  Harris v. West, 203 F. 3d. 1347 (Fed. Cir. 2000). 

VA regulations specifically prohibit service connection for a congenital or developmental defect - unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711 ) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  

On the other hand, congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  VA's General Counsel explained that the definition that indicated that diseases were capable of improving or deteriorating whereas defects were stationary in nature was essentially valid and helped to clarify the differences between the terms.  Id.  Determining if a Veteran's disability is congenital defect or disease is a medical question.  Id.  

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007)). 

If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan v. Nicholson, 451 F.3d at 1331, 1334-37 (Fed. Cir. 2006).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

III.  Analysis

Eye Disability

The Veteran asserts that his eye disability, manifested by optic nerve atrophy, is due to his active service.  

As an initial matter, the Board notes that the Veteran's DD 214 shows no indication of receipt of such combat-related citations as the Purple Heart Medal or the Combat Infantryman Badge.  Additionally, the Veteran does not allege that his eye disability is due to or a result of a combat-related disease or injury.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) are not applicable.  The Veteran did have service in the Republic of Vietnam.

The Veteran's January 1966 enlistment examination notes that he had defective vision and color blindness.  Uncorrected vision was 20/100 for the right eye and 20/70 for the left eye.  Corrected vision was 20/30 bilaterally.  

A September 1966 optometry record indicates the Veteran had bilateral congenital amblyopia ex anopsia.  A May 1968 optometric consultation showed that, in February 1968, the Veteran reported a sudden loss of field vision without field defect demonstrated on subsequent examination.  During a May 1968 evaluation, the Veteran was noted to have defective vision of 20/50 in both eyes, which did not improve with correction, and was identified as probably being congenital in nature.  In a July 1968 letter from the Veteran's commanding officer, it was noted that the Veteran had been examined in June 1967 and that it was thought that his poor vision was due to a defect of the optic nerve, which was probably congenital.  

The Veteran's January 1970 discharge examination report shows uncorrected vision was 20/40 for the right eye and 20/30 for the left eye.  Corrected vision was 20/30 bilaterally.  His eyes were considered clinically normal.

The report of an April 2006 VA examination reflects the Veteran's complaints of decreased distance vision that prohibited him from seeing road signs.  He reported that he was diagnosed with optic nerve deterioration approximately 22 years prior.  His visual acuity was corrected to 20/30 in both eyes.  Color blindness was also noted.  The diagnosis was optic nerve pallor with unknown etiology with decreased vision and color vision defect.

The report of an October 2006 VA examination reflects a diagnosis of primary optic atrophy, most likely of a hereditary origin.  The examiner noted a 1968 letter from Veteran's father showing the Veteran had difficulty passing his vision test to obtain his driver's license at age 16.  The examiner opined that the Veteran's optic atrophy was not service related.

Other treatment records note multiple diagnoses to include glaucoma, presbyopia, hyperopia, bilateral optic nerve pallor, bitemporal hemianopic visual field defect, nonspecific macula pigment changes, borderline intraocular pressures, and mild lattice retinal degeneration.  An additional VA examination was scheduled for September 2014 to clarify whether the Veteran had a current acquired eye disability that had its clinical onset during service or was otherwise related to service.  As noted, the Veteran failed to report for this examination.

As noted above, the Veteran's defective vision and color blindness was noted at his entrance examination.  His defective vision was later found to be related to an optic nerve defect and/or amblyopia ex anopsia, which were described as congenital in nature.  The evidence suggests that the Veteran's eye problems during service were related to a congenital defect.  Although service connection may be granted for disability due to a superimposed disease or injury, none are shown in this case.  Rather, the record reflects that the Veteran's eyes were normal at entrance and at discharge except for defective vision and colorblindness.  

Even assuming the Veteran's eye problems in service can be considered congenital diseases, there is no evidence of any increase in disability during service.  At his January 1970 discharge examination, his visual acuity was slightly better than found on entrance.  Therefore, service connection is not warranted on the basis of aggravation.

With regard to any eye disorders diagnosed after service, there is no competent evidence linking these disorders to service. 

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  There is no dispute that Veteran is competent to report when he first noticed difficulty seeing because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The record of evidence indicates that the Veteran had defective vision prior to service.  See April 2006 VA examination.  

The Board has the authority to 'discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment. See Obert v. Brown, 5 Vet. App. 30 (1993), and Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The October 2006 VA ophthalmologist explained the reasons for his conclusions based on an accurate characterization of the evidence of record and he supported his opinion with rationale.  The October 2006 VA examiner found that the Veteran manifested primary optic atrophy, most likely of a hereditary origin.  The Board finds this description of the Veteran's visual field disruption consistent with the diagnosis of amblyopia ex anopsia, also as a defect of the optic nerve in service treatment records.  

In support of his claim, the Veteran asserts that his eye disability, manifested by optic nerve atrophy, is due to his active service.  The Veteran has not provided any competent evidence of record suggesting an increase in the severity of the Veteran's pre-existing defective vision during service.  To the extent the Veteran contends incurrence of defective vision in service, or aggravation of pre-existing defective vision; the Veteran's contentions are contradicted by in-service examinations.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

For these reasons, the Board finds the October 2006 VA opinion is entitled to greater probative weight than the opinion of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

Low Back Disability

The Veteran asserts that his low back disability, manifested by degenerative disc disease of the lumbar spine, is due to his active service.  

As an initial matter, the Board notes that the Veteran's DD 214 shows no indication of receipt of such combat-related citations as the Purple Heart Medal or the Combat Infantryman Badge.  Additionally, the Veteran does not allege that his low back disability is due to or a result of a combat-related disease or injury.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) are not applicable.  The Veteran did have service in the Republic of Vietnam.

The Veteran's STRs indicate that that the Veteran was treated for a complaint of pain in the left scapula region with tenderness in along the vertebral border of the scapula in November 1967.  The impression was muscle strain.  In February 1968, the Veteran was seen with a probable low back strain.  The Veteran had been bowling and reported feeling something snap in his back.    In July 1968, he was noted to have a back strain.  The report of his January 1970 discharge examination indicates that his spine was normal.  

The Veteran was afforded a VA examination in April 2006.  This examiner recorded the Veteran's history, reviewed the evidence of record, and conducted a physical examination of the Veteran.  The diagnosis was degenerative disc disease and degenerative joint disease at the L4 and L5 levels.  An opinion was provided in a September 2006 VA addendum report.  The examiner opined that the Veteran's current back condition did not as likely as not begin in service.

The September 2006 VA addendum opinion notes that the Veteran was treated in service for upper back strain in the scapula region in November 1967.  The examiner also noted that the Veteran's current back condition involving his lower back was evaluated and treated in the 1990's.  The Board observed that this examiner did not note the Veteran's treatment for low back strain in service.  The Board ordered an additional examination be obtained in an August 2013 remand.
An additional VA examination was scheduled for September 2014, however the Veteran failed to report for this examination and did not provide good cause for his failure to appear.  Therefore, the Board must evaluate the claim based on the evidence of record.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

There is no dispute that Veteran is competent to report when he first noticed low back pain because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet.App. 465, 470 (1994).  The Veteran is also competent to report that he has experienced low back pain since service.

While the Veteran is competent to state that he has observable symptoms and report a diagnosis that he has been assigned, he is not competent to render a medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide any medical diagnoses or medical opinions.  

The Veteran asserts that his degenerative disc disease of the lumbar spine is due to or caused by his active service.  There is no evidence of a diagnosis of degenerative disc or joint disease of the lumbar spine in service.  The Board finds that there is not a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Here, section 38 C.F.R. § 3.303(b) is not applicable.    

The Board also finds that the Veteran has not demonstrated that his degenerative arthritis manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  

The Board finds the Veteran's allegation of an on-going manifestation of low back pain since service is not credible due to lack of reliability in his reporting.  A January 1970 Report of Medical Examination shows the Veteran's spine was noted as normal.  Further, the Veteran reported being diagnosed with a low back condition in the 1990's, many years after service.  Accordingly, the Board assigns little to no probative value to the Veteran's claims of a continuity of symptomatology low back since service.

The Board notes there is no medical opinion associating or linking the pathology of the lumbar spine with service.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an eye disability, to include defective vision, amblyopia ex anopsia, and/or primary optic atrophy is denied.


Service connection for a back disorder, to include degenerative disc disease and degenerative joint disease at the L4 and L5 levels is denied.



____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


